                 IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

 UNITED STATES OF AMERICA
                                          §
                                          §
 v.
                                          §    CRIMINAL NO. 4:18-CR-219-SDJ
                                          §
 STEVEN DEWAYNE WILSON                    §


      MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
             OF UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the report of the United States Magistrate Judge

in this action, this matter having been heretofore referred to the Magistrate Judge

pursuant to 28 U.S.C. § 636. On January 17, 2020, the report of the Magistrate

Judge (the “Report”), (Dkt. #55), was entered containing proposed findings of fact

and recommendations that Defendant Steven Dewayne Wilson’s Motion to Suppress

(the “Motion”), (Dkt. #28), be denied.

      Defendant filed objections to the Report, (Dkt. #57), and the Government filed

a response, (Dkt. #59). The Court has made a de novo review of the objections and is

of the opinion that the findings and conclusions of the Magistrate Judge are correct,

and the objections are without merit as to the ultimate findings of the Magistrate

Judge. The Court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of this Court.

                                 I.      DISCUSSION

      Defendant first argues that the Magistrate Judge failed to include “essential

findings of fact and conclusions of law” as required by Federal Rule of Criminal

Procedure 12(d) and requested on the record. Thus, Defendant argues he cannot
properly object to the Magistrate Judge’s Report in order to preserve his right for

review, and Defendant requests the Court order the Magistrate Judge to enter

“essential findings on the Motion.” See (Dkt. #56 at 4, 6).

      When a motion to suppress is referred to a magistrate judge, the magistrate

judge “must enter on the record a recommendation for disposing of the matter,

including any proposed findings of fact.” FED. R. CRIM. P. 59(b)(1). Courts have

noted that “[w]hile helpful to appellate review, Rule 12(e) [now renumbered as Rule

12(d)] does not require detailed findings of facts as long as the essential basis of the

court’s decision is apparent.” U.S. v. Oliver, No. 3:07-CR-380-D, 2008 WL 3931190,

at *1 (N.D. Tex. Aug. 26, 2008) (quoting U.S. v. Toro-Pelaez, 107 F.3d 819, 824 (10th

Cir. 1997)).

      The Court finds Defendant’s argument that the Report does not contain

essential findings of fact unavailing. As noted in the Government’s response, while

the Report does not contain a section specifically labeled “Findings of Fact” and

“Conclusions of Law,” it recites the relevant evidence and testimony, the applicable

law to be applied to the facts as presented by the parties, the arguments made by

the parties, and the legal conclusions based on the evidence presented both in the

briefing and oral argument. The Report specifically concluded that the warrant

complied with the Fourth Amendment particularity requirement and the officers

executing the warrant acted in good faith. See Dkt. #55 at 9. Additionally, the

Magistrate Judge detailed the facts considered in reaching the legal conclusions

contained in the Report. Therefore, the Court finds that the Report adequately

includes essential findings of fact and conclusions of law, and Defendant’s request
that the Magistrate Judge enter “essential findings on the Motion” is DENIED.

      Despite arguing that the Report failed to make essential findings of fact,

Defendant nevertheless objects to the “infer[ed]” “findings of fact and conclusions of

law in the Report”:

      1. Defendant objects to the finding that The Middle Tract, as
         identified in his Motion, or 1853 CR 35780, is not a legally distinct
         address from 1813 CR 35780;

      2. Defendant objects to the finding that the mailbox at 1853 CR 35780
         did not exhibit the numbers 1853 at the time of the execution of the
         search warrant herein;
      3. Defendant objects to the finding that Defendant ever identified his
         address as 1813 CR 35780, whether in 911 calls or otherwise;

      4. Defendant objects to the finding that law enforcement searched the
         premises intended in the search warrant that identified the
         premises to be searched as 1813 CR 35780;

      5. Defendant objects to the finding of fact or conclusion of law, as the
         case may be, that the absence of mail delivery to Defendant at 1853
         CR 35780 informs a finding of fact that the mailbox at 1853 CR
         35780 did not bear the numbers 1853 at the time of the execution of
         the search warrant describing the premises to be searched as 1813
         CR 35780.

      6. Defendant objects to the finding of fact that Defendant was living at
         or his personalty was located at 1813 CR 35780 when the search
         warrant was executed.

      7. Defendant objects to the finding of fact that the officers executing
         the search warrant describing the premises to be searched as 1813
         CR 35780 did not recklessly fail to observe the mailbox exhibiting
         the numbers 1853 on the premises they actually searched.

      8. Defendant objects to the conclusion of law that the search warrant
         describing the premises to be searched as 1813 CR 35780 was
         lawfully executed on Defendant’s personalty or premises.

      9. Defendant objects to the conclusion of law that the search warrant
         describing the premises to be searched as 1813 CR 35780 was
         executed at the wrong location but officers did so in objectively
           reasonable good faith.

        10. Defendant objects to the conclusion of law that the search warrant
            describing the premises the be searched as 1813 CR 35780 was not
            so recklessly executed at the premises known as 1853 CR 35780 as
            to render it unlawful.

 (Dkt. #57 at 4–5). Defendant does not provide any argument or analysis for the

 Court’s consideration of these objections.

        Any party wishing to object to a magistrate judge’s report must “file specific

 written objections to the proposed findings and recommendations” within fourteen

 days after service of the report, in order to preserve the party’s right to review. FED.

 R. CRIM. P. 59(b)(2). A party who files timely written objections to a report is

 entitled to a de novo review of those findings or

recommendations to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C).

Objections to a report must specifically identify portions of the report and the basis

for those objections. See Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir.

1987) (explaining that if the party fails to properly object because the objections lack

the requisite specificity, then de novo review by the court is not required). Moreover,

“[a] district court ‘need not consider [f]rivolous, conclusive, or general objections.’”

U.S. v. Gray, NO. 5:19-CR-00002-RWS, 2019 WL 2161694, at *2 (E.D. Tex.

May 17, 2019) (quoting Battle, 834 F.2d at 421).

        Defendant’s objections to the Report are conclusory, as Defendant merely

 states objections to the Magistrate Judge’s “findings”—most of which do not

 accurately   reflect   the   actual   findings    and   conclusions   reached   in   the

 Report—without providing the Court with any basis for such objections.
Additionally, Defendant’s objections constitute no more than a recitation of the
    .
factual allegations and arguments asserted in Defendant’s Motion and presented at

the hearing before the Magistrate Judge on the Motion. Therefore, the Court finds

that Defendant’s objections to the Report are OVERRULED.

                              II.   CONCLUSION

      Upon review, the Objections, (Dkt. #57), are OVERRULED, and Defendant’s

Motion to Suppress, (Dkt. #28), is hereby DENIED.


       So ORDERED and SIGNED this 3rd day of March, 2020.




                                                ____________________________________
                                                SEAN D. JORDAN
                                                UNITED STATES DISTRICT JUDGE
